DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims 1-15 are currently pending and have been examined.
Response to Amendments and Arguments
Applicant's arguments, (see Page ), filed on , with respect to the rejection of Claims under 35 U.S.C. §  have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn in response to the claim amendments set forth on July 5, 2022.  
Applicant’s arguments (see Pages ), filed on , with respect to Claims 1-6, 8-14, 35 U.S.C. §102 have been considered but are moot because the arguments do not apply to reference as applied to the amended claims being used in the current rejection. The examiner does not disagree that the previously cited interpretations of McCaffrey ‘645 fail to address all of the claim amendments made on July 5th, 2022.  However, the examiner respectfully notes that a new claim interpretation has been made in response to the claim amendments. Therefore, the rejection has been updated with new citations and interpretations in order to sufficiently address the amendments to the claim.
Regarding Claims 7 and 15, Applicant's arguments are based only upon dependencies from independent claims.  Therefore, the arguments are not persuasive.
Claim Interpretation
It should be noted that examiner uses the following definition of “enclosed” consistent with the interpretation of a person having ordinary skill in the art:
“closed in or surrounded or included within.”  
[Enclosed  [Def. 1]. (n.d.). Free Dictionary. Retrieved from http://www.freedictionary.org/?Query=enclosed.]
Examiner Annotated Figures
To more easily and accurately represent the application of prior art in the rejections infra, figures from the following prior art references have been annotated by the Examiner for the Applicant's convenience.
McCaffrey ’645 – (US 20160215645) – Figure 3

    PNG
    media_image1.png
    487
    832
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCaffrey (US 2016/0215645), hereinafter McCaffrey `645.
Regarding Claim , 
 discloses:
A blade outer air seal (BOAS) comprising: 
a tube () formed from a ceramic matrix composite (CMC) material (¶) the tube defining an enclosed shape with a top side (), a bottom side (), side surfaces () a first open end () and a second open end (); 
a first preform () disposed within the first open end () and a second preform () disposed within the second open end () of the tube, wherein the first preform () and the second preform () define a mount () for the BOAS, and are made from a CMC material (¶¶).
[Examiner Note: ] 
Regarding Claim , 
 discloses:
wherein the first preform () in the first open end () faces circumferentially outward and the second preform () in the second open end () faces circumferentially outward opposite of the first preform () in the first open end () (¶¶).
Regarding Claim , 
 discloses:
wherein each of the first preform () and the second preform () define a curved surface that defines defining a first slot () on the first end and a second slot () on the second end, respectively.
Regarding Claim , 
 discloses:
wherein the each of the first preform () and the second preform () have primary fibers () following a contour of a corresponding one of the first slot () and the second slot () (¶¶: “The fibers are represented at 96, 98, and extend in a curved direction following the radius R1”).
Regarding Claim , 
 discloses:
including at least one insert () within each of the first preform () and the second preform () (¶).
Regarding Claim , 
 discloses:
wherein the tube () comprises a rectangular shape with the bottom side () defining a radially inner surface and the top side () defining a radially outer surface (),
the radially outer surface including a first cutout and a second cutout at respective first and second ends () (¶¶).
Regarding Claim , 
 discloses:
wherein the tube has primary CMC fibers forming one of a three-dimensional braid, a plurality of two-dimensional layers and a three-dimensional weave (¶¶).
Regarding Claim , 
 discloses:
wherein the tube has primary CMC fibers following a longitudinal length of the BOAS (¶¶).
Regarding Claim , 
 discloses:
A gas turbine engine comprising: 
a case (); 
a mount () attached to the case (); 
a blade outer air seal (BOAS) () with a first preform () disposed within a first open end () and a second preform () disposed in a second open end () of a tube (), 
the first preform () and the second preform () each define a slot () for receiving the mount (), 
wherein the tube () and the first preform () and the second preform () are formed from a ceramic matrix composite (CMC) material (¶¶) and the tube is an enclosed shape that includes a radially outer surface () with a first cutout at the first open end () and a second cutout at the second open end () () (¶¶).
Regarding Claim , 
 disclose:
wherein the first preform () in the first open end of the tube () defines a first slot () facing circumferentially outward and the second preform () in the second open end () of the tube defines a second slot () in the second open end () facing circumferentially outward opposite the first open end () of the tube (¶¶) ().
Regarding Claim , 
 disclose:
wherein each of the first preform () and the second preform () have primary fibers () following a contour of a corresponding one of the first slot () and the second slot () (¶¶: “The fibers are represented at 96, 98, and extend in a curved direction following the radius R1”).
Regarding Claim , 
 disclose:
including at least one insert () in each of the first preform () and the second preform () (¶).
Regarding Claim , 
 disclose:
wherein the tube () comprises a rectangular shape with a bottom () defining a radially innermost surface, and a top () defining the a radially outermost surface (), and side surfaces () (¶¶).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey `645 as applied above in view of McCaffrey (US 2012/0275898), hereinafter McCaffrey `898.
Regarding Claim , 
 fails to explicitly disclose:
wherein each of the first end and the second end includes an end groove for a seal.
McCaffrey `898 et al. teach: 
A prior art blade outer air seal segment () wherein each of the first end and the second end includes an end groove () for a seal () (¶¶; “Each of the circumferential ends 110 and 112 may bear a seal slot 114. With the array assembled, adjacent circumferential ends 110 and 112 of adjacent segments 66 come into facing alignment with each other and may receive corresponding edge portions of a seal 120 (e.g., a metallic feather seal).”) to provide for sealing spanning between BOAS segments (¶¶). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the McCaffrey `645 by including an end groove for a seal in the first and second end as taught by McCaffrey `898 to provide for sealing spanning between BOAS segments (¶¶).
Regarding Claim , 
 fails to explicitly disclose:
wherein each of the first end and the second end includes an end groove for a seal.
McCaffrey `898 et al. teach: 
A prior art blade outer air seal segment () wherein each of the first end and the second end includes an end groove () for a seal () (¶¶; “Each of the circumferential ends 110 and 112 may bear a seal slot 114. With the array assembled, adjacent circumferential ends 110 and 112 of adjacent segments 66 come into facing alignment with each other and may receive corresponding edge portions of a seal 120 (e.g., a metallic feather seal).”) to provide for sealing spanning between BOAS segments (¶¶). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the McCaffrey `645 by including an end groove for a seal in the first and second end as taught by McCaffrey `898 to provide for sealing spanning between BOAS segments (¶¶).
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/           Primary Examiner, Art Unit 3747